DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 19 July 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Amendment
The amendment filed on 3 August 2021 has been entered.

Allowable Subject Matter
Claims 21-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 21:	The prior art of record does not teach or reasonably suggest a method of equipping a lighting fixture with a source of LED illumination, the lighting fixture having an outer housing and a lamp mounting region comprising a support integral with or attached to the outer housing, the method comprising: providing first and second conductive electrical components disposed within the housing, the second portion configured to be insertable through the sidewall opening of a respective one of the first and second end cap assembly housings as an incident of the linear LED lamp moving relative to the support connector from a position fully separated from the support connector in a path that is transverse to the length of the body into an engaged position, at least one of the conductive electrical components adapted to provide power to the lamp, the conductive electrical components each having an elongated engagement portion extending transverse to the length of the body and towards the opening without extending through the opening; providing first and second support connectors for the linear LED lamp, each support connector comprising: spaced third and fourth conductive electrical components at least partially disposed within the second portion thereof, the third and fourth conductive electrical components held within the second portion in general alignment with a corresponding one of first and second openings defined in a leading end wall of the second portion, at least one of the conductive electrical components adapted to provide power to the lamp; the third and fourth conductive electrical components each configured to be electrically connected to the engagement portion of a respective one of the first and second conductive electrical components of the first end cap assembly inserted through a respective one of the first and second openings as the first end cap assembly is moved relative to the first support connector towards the engaged position along with the other limitations of the claim.
Koda (US 7393223 B1), considered the closest prior art, teaches a method of equipping a lighting fixture with a source of LED illumination, the lighting fixture having an outer housing and a lamp mounting region comprising a support integral with or attached to the outer housing, the method comprising providing first and second conductive electrical components disposed within the housing to provide power to the lamps, providing support connectors with first and second portions and third and fourth conductive electrical components each configured to be electrically connected to the engagement portion of a respective one of the first and second conductive electrical components of the first end cap assembly inserted through a respective one of the first and second openings as the first end cap assembly is moved relative to the first support connector towards the engaged position.  However, Koda does not teach the conductive electrical components each having an elongated engagement portion extending transverse to the length of the body and towards the opening without extending through the opening (the conductive electrical components 40 are parallel to the length of the body and do not extend towards the opening).
Nishihara et al. (US 6325651 B1), another close prior art, teaches a method of equipping a lighting fixture with a source of illumination, the lighting fixture having an outer housing and a lamp mounting region comprising a support integral with or attached to the outer housing, the method comprising providing conductive electrical components disposed within the housing to provide power to the lamps, the conductive electrical components each having an elongated engagement portion extending transverse to the length of the body, providing support connectors with first and second portions and third and fourth conductive electrical components each configured to be electrically connected to the engagement portion of a respective one of the first and second conductive electrical components of the first end cap assembly.  However, Nishihara does not teach the conductive electrical components each having an elongated engagement portion extending transverse to the length of the body and towards the opening without extending through the opening (the conductive electrical components 21 extend through the opening) and the second portion (41) is not configured to be insertable through the sidewall opening of a respective one of the first and second end cap assembly housings as an incident of the linear LED lamp moving relative to the support connector from a position fully separated from the support connector in a path that is transverse to the length of the body into an engaged position.
A hypothetical combination with Koda is taught away from since the reason Nishihara’s conductive electrical component 21 has an engagement portion extending transverse to the length of the body it to contact a second portion outside the body; in the event that the second body penetrates into the end cap as in Koda the first and second conductive electrical components in the end cap contact the third and fourth electrical components without requiring them to be bent to have a portion extending towards the opening.
Claims 22-41 inherit the subject matter from claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875            

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875